963 F.2d 376
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.AGRISTOR FINANCIAL CORPORATION, Appellee,v.KNOX FARMS, INC.;  Roland Knox; Lorna Knox; Appellants,Steven Knox;  Barbara Knox, Defendants.
No. 91-3102.
United States Court of Appeals,
Eighth Circuit.Submitted:  April 14, 1992.Filed:  May 18, 1992.

Before McMILLIAN, BOWMAN, Circuit Judges, and EISELE,* Senior District Judge.
PER CURIAM.


1
Appellants Knox Farms, Inc., Roland Knox, and Lorna Knox appeal from the order of the District Court denying their motion for a writ of prohibition directed against the appellee, Agristor Financial Corporation.  We affirm the District Court.  See 8th Cir.  R. 47B. We hold that this is a frivolous appeal and therefore award double costs to the appellee pursuant to Federal Rule of Appellate Procedure 38.  Appellee is directed to submit a statement of its costs to the Clerk of this Court.



*
 The HONORABLE GARNETT THOMAS EISELE, Senior United States District Judge for the Eastern District of Arkansas, sitting by designation